Title: From George Washington to United States Senate, 25 January 1797
From: Washington, George
To: United States Senate


                        
                            
                            Gentlemen of the Senate, 
                            United States January 25th 1797.
                        
                        I nominate David Russell of the State of Vermont to be Collector of South Hero
                            in the District of Vermont, vice Stephen Heyes, superseded.
                        
                            Go: Washington
                            
                    